DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed November 30, 2021 and the Request for Continued Examination filed December 30, 2021 have been entered.  Claim 2 has been cancelled.  Claims 1, 4, 6 and 7 are currently pending in the application.  
Applicant argues on pages 5-6 of Applicant’s remarks that the limitation “cut-out” does not amount to a product-by-process claim as defined by MPEP 2113 and that the specification redefines the term “cut-out”.  Examiner respectfully disagrees, as it is noted that the features upon which Applicant relies (i.e., the cut-out portions defining contoured and arcuately shaped cavities as discussed in paragraphs 0025-0028 and Figures 7-8 of the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, it is noted that the limitation “cut-out” defines the structure of the extensions by the process steps by which the extensions are formed (i.e. cutting out the contoured and arcuately shaped angles of the extensions).  While Breen does not explicitly discuss the processes by which the cushion support may be formed, the final product has the same structure as could have been achieved through cutting, such as by cutting the cover to specific shape prior to sewing or other method (see paragraphs 0108-0109 and 0288 where Breen comprises a removable/replaceable cover at least partially comprising fabric).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Breen (U.S. Publication No. 2021/0000266) in view of Aiken et al. (U.S. Publication No. 2010/0175192), hereinafter referred to as Aiken.
Breen discloses a pillow 1 comprising:  a cylindrical U-shaped main pillow body 8 (Figure 4, paragraph 0288) with two ends each comprising affixing surfaces on surfaces of the two ends (paragraph 0288, where both the first extension 9 and the second extension 10 are connected to the middle section 8), wherein the affixing surfaces comprise an affixing material different from a material of the main pillow body 8 (paragraph 0288, where the extensions 9 and 10 can be affixed to the main pillow body by buttons, where the main pillow body 8 comprises section of fabric to conceal the connected between the main pillow body 8 and extensions 9 and 10) and two separatable pillow body extensions 9 and 10 affixed to the main pillow body 8 by at respective affixing surfaces (defined by the end surface of main pillow body 8, where the fastening arrangement is located) on one or more ends of the U-shaped main pillow body 8 (Figure 4), wherein the two pillow body extensions are contoured and arcuately shaped angles (see annotated Figure 7, below, where the first portion forms a first angle and the second portion forms a second angle), and include a steeper sloped-angle on one side of each of the two pillow body extensions (defined by the first portion, see annotated Figure 7 below) than another side of the two pillow body extensions (see annotated Figure 7 above, where the first 

    PNG
    media_image1.png
    207
    345
    media_image1.png
    Greyscale

Breen does not explicitly disclose one or more cut-out portions, and wherein a top portion of the U-shaped main pillow body further comprises additional affixing surfaces of the affixing material on two sides of the top portion of the U-shaped main pillow body;
Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breen so that the contoured and arcuately shaped portions are cut-out, because forming the arcuate and contoured shape of the extensions 9 and 10 of Breen by cutting would have been generally recognized as being within the level of ordinary skill in the art, as means of forming fabric (see paragraph 0288, where the cover is made of fabric).  Additionally, it is noted that “cut-out” is being interpreted as a product-by-process limitation.  If the structure of the prior art is the same as that can be achieved by claimed process of producing that structure, then it meets the claim.  See MPEP 2113.  The cover of Breen, being made of fabric (see paragraph 0288), is capable of being cut in order to form the shape shown in Figures 4-9.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Breen, as modified, so that the main body has additional affixing surfaces on a surface portion of the main body as taught by Aiken, because attaching the extensions 110 to the affixing surfaces 210 allow the height and contours of the surface of the main body to be reconfigurable into several configurations to match the desired comfort level of user, and to be configured into several different configurations for different purposes, such as supporting an expectant mother, a nursing mother and/or her infant and accommodating people of different sizes and shapes using the same pillow in different positions (paragraph 0019 and Figures 7-10).  It is noted that both Aiken and Breen may be used as a body pillow (see Breen, paragraph 0287 and Aiken, Figure 7), and the extensions of both Aiken and Breen can be used as an additional, separate and contoured cushion for breastfeeding (see Breen, paragraph 0287 and Aiken, Figure 9).
Regarding claim 4, Breen, as modified, discloses the subject matter as discussed with regard to claims 1 and 2.  Breen, as modified, further discussed wherein the cut-out portions provide a deformity to rest against a human face when the extensions are engaged in an upward direction (see Aiken, Figure 7 where a user may rest their face against the extensions 110, and see Aiken, Figure 4A, which shows the contours which forms deformities when placed on the affixing surfaces 210 with fasteners 610, and additionally see the discussion of claim 1 above regarding the limitation of "cut-out”), with respect to the pillow body 100, and by being affixed to the additional affixing surfaces (see Aiken, Figures 1 and 6, paragraphs 0019 and 0027-0028).
Regarding claim 6, Breen, as modified, discloses the subject matter as discussed with regard to claim 1.  Breen, as modified, further discloses wherein each of the one or more cut-out portions comprises two cut-out portions on each of the pillow body extensions (see annotated Figure 7, above), wherein a first cut-out portion has a shorter arcuate cut-out distance than the second cut-out portion (see annotated Figure 7 above, where the first portion is shorter than the second portion, as the first portion forms the inside of an arched shape, where the extensions 9 and 10 become wider toward the end).
Regarding claim 7, Breen, as modified, discloses the subject matter as discussed with regard to claims 1 and 6.  Breen, as modified, further discloses wherein the first cut-out portion has the steeper sloped-angle than a sloped-angle of the second cut-out portion (see annotated Figure 7 above, where the first portion forms the inside of an arched shape where the extensions 9 and 10 become wider toward the end, and cause the second portion of the extensions to form a longer and wider arc than the first portion resulting in the first portion having a steeper angle, and additionally see Figures 8 and 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                             

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673